Citation Nr: 0708395	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board, he requested 
to have a hearing before the Board.  The record reflects that 
a hearing was scheduled in February 2006 and that the veteran 
failed to appear.  Thus, there is no hearing request pending 
at this time.  See 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

Post-traumatic stress disorder is manifested by chronic sleep 
impairment, and complaints of flashbacks.  He reports some 
social impairment, but social isolation is not shown.  He has 
generally been shown to have good judgment.  He had some mood 
anxiety, but was working full time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2002 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for post-
traumatic stress disorder.  In this type of circumstance, if 
the claimant has received a VCAA letter for the underlying 
claim and raises a new issue (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued a statement of the 
case in April 2005 wherein it provided the veteran with the 
evidence necessary to establish a higher evaluation for post-
traumatic stress disorder. 

As to the July 2002 letter, VA informed the veteran that it 
would assist him in obtaining the evidence necessary to 
substantiate his claim such as medical records, employment 
records, and records from other federal agencies.  It noted 
that the veteran would need to provide VA with enough 
information about the records so that it could obtain them.  
VA asked the veteran to tell it about any additional 
information or evidence that wanted VA to try to get for him.  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was not provided with a 
letter that informed him of elements (4) and (5), but the 
Board does not find that the veteran has been prejudiced by 
such.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
example, he is clearly aware that once service connection is 
awarded for a disability, an evaluation is assigned for that 
disability, as he has appealed the evaluation assigned.  
Additionally, the veteran has been awarded an effective date 
of March 15, 2002, which is the date of his original claim 
for compensation, and he cannot receive an earlier effective 
date.  As there will be no additional benefits added as a 
result of this decision, there is no prejudice concerning any 
lack of notice as to the last 2 elements.

In connection with the duty to assist, VA has obtained VA 
treatment records, including records from the Vet Center, 
showing treatment for post-traumatic stress disorder.  VA has 
provided the veteran with two examinations in connection with 
his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.  Stated differently, the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria to warrant a 50 percent 
evaluation.  See id.  For example, the veteran has not been 
described as having a flattened affect.  In fact, he has been 
described as pleasant and cooperative.  The veteran does not 
have circumstantial, circumlocutory or stereotyped speech.  
In the March 2003 VA examination report, the examiner stated 
the veteran's cognitive function was within normal limits.  
There was no evidence of any disorganized thoughts.  In 
August 2003, his speech was within normal limits.  At the 
March 2004 VA examination, the examiner stated the veteran's 
thought processes were both logical and goal directed.  The 
clinical findings throughout the appeal period show a person 
who can articulate his feelings.  He has not reported having 
any panic attacks, but has reported having difficulty 
sleeping, which is contemplated in the 30 percent evaluation.  
His hygiene has been described as adequate.

No medical professional has described the veteran as having 
difficulty with understanding complex commands.  Insight and 
judgment have varied throughout the appeal period from being 
intact and "well preserved" to being "fair" and 
"limited."  He found out disturbing information about his 
wife, and he described himself as being able to maintain his 
emotions without having a violent reaction.  Such is evidence 
that shows the veteran has good judgment.  In a March 2003 VA 
examination report, the examiner stated there was no 
obsessive or ritualistic behavior.  The veteran has 
consistently denied having any homicidal or suicidal 
ideations.  His mood has been anxious, and his eye contact 
has been described as being irregular, but those symptoms are 
contemplated by the 30 percent evaluation.  He has 
consistently been described as being oriented times three.  
The veteran has remained at the same job since 1984 and while 
the records note that he has had three suspensions in the 
last five years, he is still able to work full time and do 
his job.  

This determination is supported by the Global Assessment of 
Functioning (GAF) scores assigned during the appeal period 
which are 53 and 70.  Although the GAF score does not fit 
neatly into the rating criteria, it is evidence, which the 
Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF score of 70 
(which falls within the range of 61-70) is defined as "Some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  In describing the 
veteran's GAF score of 53, the examiner stated that the 
veteran had moderate difficulty both occupationally and 
socially.  Mild and moderate symptoms are indicative of no 
more than a 30 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the types of symptoms 
that would warrant a 50 percent evaluation, and that the 
veteran need not meet these particular symptoms in order to 
warrant a 50 percent evaluation.  However, the criteria 
described under the 50 percent evaluation indicate a more 
serious disability than the veteran has.  The veteran was 
initially awarded a 10 percent evaluation.  He submitted a 
statement in November 2003 that a 30 percent evaluation would 
be "acceptable."  The RO subsequently awarded him a 
30 percent evaluation, and he further disagreed, stating that 
he did not mean to imply that the 30 percent evaluation would 
constitute a complete grant of benefits.  He asserts he is 
drinking, which is affecting his work.  He has chronic sleep 
impairment, and complains of flashbacks.  Again, he has been 
at the same job since 1984 and continues to work full time.  
He says he has no friends, but the evidence shows he and his 
wife have had marital difficulties and are working through 
their differences, which shows good judgment and dedication 
in his closer social relationships.  A March 2004 VA 
treatment record shows that he went to a family barbecue.  
Thus, he is not completely socially isolative.

Even accepting that the veteran meets some of the criteria 
for a 50 percent evaluation, the Board finds that the overall 
symptomatology of the veteran's post-traumatic stress 
disorder is against a finding that the veteran warrants a 
50 percent evaluation.  As stated above, he has chronic sleep 
impairment and flashbacks, which symptoms are contemplated 
under the 30 percent evaluation.  For the above reasons, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

To the extent that the veteran had asserted that his service-
connected disability warranted a higher evaluation, he was 
correct, and the RO has granted a 30 percent evaluation back 
to the date of his claim.  However, to the extent that the 
veteran has asserted that he warrants a higher evaluation, 
the medical findings do not support his assertions.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking his contentions into account 
and the medical findings, the Board finds that an evaluation 
in excess of 30 percent for post-traumatic stress disorder is 
not warranted for the reasons stated above.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.  Accordingly, in view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2006).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  While the veteran has 
reported having been suspended from work on several occasions 
recently, he has been at the same job for over 20 years, and 
the evidence does not show that such disability has caused 
marked interference with his employment.  He has never been 
hospitalized for this disability.  See VAOPGCPREC. 6-96 
(1996); 38 C.F.R. § 4.1 (2006) ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


